COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:           In re Raj Kumar Vats

Appellate case number:         01-13-01075-CV

Trial court case number:       2011-72178

Trial court:                   311th District Court of Harris County, Texas

        Relator, Raj Kumar Vats, has filed a petition for writ of mandamus in this Court.
Relator’s petition seeks relief from the trial court’s October 30, 2013 order denying relator’s
motion to disqualify and December 10, 2013 order denying relator’s motion for reconsideration
of the motion to disqualify. Relator’s petition names the Honorable Denise Pratt as the
respondent in this original proceeding. The Honorable Denise Pratt is no longer the presiding
judge of the 311th District Court; the Honorable Alicia Franklin is now the presiding judge of
that court.
        Pursuant to Texas Rule of Appellate Procedure 7.2, The Honorable Alicia Franklin is
substituted for the Honorable Denise Pratt as the respondent. See TEX. R. APP. P. 7.2(a). Further,
this original proceeding is abated and remanded to the trial court to allow Judge Franklin to
reconsider the rulings made the basis of relator’s petition. See TEX. R. APP. P. 7.2(b).
        Within 30 days of the date of this order, the parties are directed to notify the Court of any
action taken on reconsideration of the rulings made the basis of relator’s petition and file any
orders regarding reconsideration of those rulings with the Clerk of this Court. The Court will
then consider a motion to reinstate or dismiss this proceeding, as appropriate.
       This original proceeding is abated, treated as a closed case, and removed from this
Court’s active docket.
       It is so ORDERED.


Judge’s signature: /s/ Jim Sharp
                    Acting individually       Acting for the Court


Date: September 18, 2014